In the
    United States Court of Appeals
               For the Seventh Circuit
                         ____________

No. 01-1866
JEFF KASARSKY,
                                           Plaintiff-Appellant,
                               v.

JO ANNE B. BARNHART,
Commissioner of Social Security,
                                          Defendant-Appellee.
                         ____________
            Appeal from the United States District Court
                for the Eastern District of Wisconsin.
      No. 98-C-1035—Patricia J. Gorence, Magistrate Judge.
                         ____________
     ARGUED OCTOBER 3, 2001—DECIDED APRIL 5, 2002
           OPINION PUBLISHED JULY 9, 2003Œ
                    ____________


 Before BAUER, COFFEY, and DIANE P. WOOD, Circuit
Judges.
  PER CURIAM. Jeff Kasarsky suffers from lower back
pain, chronic depression, and a mild depressive disorder
known as dysthymia. He applied for Disability Insurance
Benefits (DIB) under Title II of the Social Security Act, 42


Œ
  Pursuant to Circuit Rule 53, this opinion was originally issued
as an unpublished order on April 5, 2002. The Court, upon
request, now issues this decision as a published opinion.
2                                             No. 01-1866

U.S.C. §§ 216(I), 223(d), and for Supplemental Security
Income (SSI) under Title XVI of the Act, 42 U.S.C. §§ 1603,
1614(a)(30). After preliminary agency proceedings, an
administrative law judge (ALJ) found that he was not
disabled and thus not entitled to benefits under either
program. The Appeals Council and the district court both
affirmed the ALJ’s decision. We respectfully disagree for
the reasons explained below, and remand this case to
the agency for further proceedings.


                            I
  Born in 1959, Kasarsky is now a forty-two-year-old
man with an eleventh grade education. He has failed in
four attempts to earn his GED and has spent most of
his life working in various unskilled general labor posi-
tions. In the 1980s, he worked as a general laborer at
two large factories. He also worked as a guard for a se-
curity company. Matters took a turn for the worse for
him on May 4, 1992, when he was injured in an automobile
accident. About six hours after the accident, he began
experiencing severe pain in his lower back. This did not
prevent him right away from working; after the accident,
he held a series of positions such as commercial driver
for an airline, general laborer for a temporary service,
and a car porter for a rental car company. His most re-
cent employment was in May 1996, when he performed
general assembly work at a packaging company. He
quit after only three days at work, claiming that his
back pain was too intense. He has not worked since that
time.
  The relevant medical evidence in the record relates to
both Kasarsky’s physical pain and his mental condition. On
the physical side, Kasarsky began seeing a chiropractor,
Dr. Michael Fletcher, in February 1993. Dr. Fletcher
found that, although Kasarsky continued to suffer from
chronic back pain, he was not going to improve any fur-
No. 01-1866                                              3

ther. Dr. Fletcher cleared Kasarsky to return to work. A
year later, Kasarsky saw Dr. David Coleman, who diag-
nosed him with “thoracic myofascial pain syndrome” and
opined that his condition was “becoming quite chronic.” Dr.
Coleman referred Kasarsky to physical therapy and
also prescribed Nortriptyline, an antidepressant, and
Naprosyn, a mild painkiller. When Kasarsky returned
to Dr. Coleman’s office a week later, he reported that
his back had improved significantly. Dr. Coleman recom-
mended that he continue with the same regimen of med-
ications.
  In July 1994, a few months after his visits to Dr.
Coleman, Kasarsky began seeing Dr. Catherine Dremel,
once again for the back. Kasarsky’s reports to her were
somewhat positive. He told her that his back pain
was decreasing and that he was sleeping better at
night. Once the pain lessened, he had stopped taking the
antidepressant and the painkillers. Dr. Dremel advised
him to use the painkillers as necessary. Matters worsened,
however, by September 1994; Kasarsky returned to
Dr. Dremel then and reported a significant increase in the
back pain. She prescribed more painkillers.
  In October 1994, Dr. Dremel examined Kasarsky and
ordered a bone scan, as he did not seem to be responding
to physical therapy. The bone scan showed a “normal
uptake of the spine and upper pelvis.” Later, she also
ordered an MRI and a surgical consultation with neuro-
surgeon Dr. John Hutchinson. Dr. Hutchinson examined
the MRI and advised against surgery. Kasarsky con-
tinued to take the pain medication and to visit Dr. Dremel
monthly. She ultimately recommended that he consider
further vocational training to prepare him for a job
that required less bending, lifting, and twisting than his
former jobs had required.
  On the psychological side, in addition to the antidepres-
sants Dr. Coleman had prescribed, Kasarsky began see-
4                                            No. 01-1866

ing a psychologist, Dr. Daniel Neunaber, in April 1995,
for treatment of depression and anxiety resulting from the
chronic back pain. He saw Dr. Neunaber four times, and
Dr. Neunaber concluded that he suffered from a major
depressive disorder as a result of the back problems.
Later, Kasarsky had an operation to remove a herniated
disk, which was performed by Dr. Kamljit Paul, another
neurosurgeon. Dr. Paul also recommended follow-up
treatments in the form of epidural steroid injections to
control the pain.
  Another psychologist entered the picture in the person
of Dr. Steven Kaplan, a rehabilitation psychologist, who
met Kasarsky in April 1996. Dr. Kaplan determined
that Kasarsky functions at the fourth-grade reading and
spelling level and a third-grade level in basic computa-
tions. Dr. Kaplan was of the view that Kasarsky probably
would be unable to complete a job application or read
a newspaper. Even though Kasarsky had completed the
11th grade, Dr. Kaplan noted that most of his time had
been spent in special education classes while he was in
school. Dr. Kaplan classified Kasarsky as a “slow learner”
who would have trouble making change as a cashier
or operating simple machinery. He recommended that
Kasarsky’s mental tasks be limited to a single repeti-
tive action that would not require much instruction.
  Kasarsky filed his application for benefits in the mid-
dle of this time period, on April 7, 1995. At his hearing
before the ALJ in March 1997, he testified that he was
still experiencing constant pain; he reported that he
took pain medication daily, but that it was only effective
about twenty percent of the time. He also testified that
he could sit only for approximately thirty minutes at
a time and that he could stand only for about twenty
minutes. Finally, he said that he had had suicidal
thoughts in the past, but that he was not currently tak-
ing any medication for depression.
No. 01-1866                                               5

                            II
  The ALJ performed the standard five-step analysis
to determine whether Kasarsky was disabled. See 20 C.F.R.
§ 404.1520. As is often the case, the controversy here
centers on the ALJ’s conclusions at step five. The ALJ
was satisfied that Kasarsky had not engaged in substan-
tial gainful employment since November 1, 1994 (step 1),
that the medical evidence established severe back
pain, borderline intelligence, and chronic pain syndrome
(step 2), that Kasarsky did not have an impairment
that met or equaled anything on the official list in the
regulations (step 3), and that Kasarsky could not return
to any of his past employment (step 4).
  At step 5, the burden shifts to the Commissioner to
show that the claimant can perform some other kind of
substantial gainful employment that exists in adequate
numbers in the national economy. In order to evaluate
this point, the ALJ here considered the testimony of a
vocational expert, Robert Verkins. As is normally done, the
ALJ posed several hypothetical questions to Verkins
that reflected different combinations of the physical
and mental constraints Kasarsky has. Eventually, he
asked whether a person with the capacity to perform
sedentary work, who was also limited by borderline in-
telligence, could find work. This question did not, however,
focus Verkins’s attention on the additional limitations
of deficiencies in ability to concentrate, persistence, and
pace. Verkins testified that there were approximately
150,000 jobs in the national economy that were seden-
tary and accessible to a person with borderline intelli-
gence, including product inspector, machine feeder, and
hand packager. Based on this evidence, the ALJ concluded
that Kasarsky was not disabled and rejected his claims.
  The Appeals Council denied Kasarsky’s two requests
for review and thus the ALJ’s decision became that of
6                                             No. 01-1866

the Commissioner. Kasarsky then appealed to the district
court, where both parties consented to review by a magis-
trate judge. See 28 U.S.C. § 636(c). The magistrate judge
concluded that substantial evidence supported the ALJ’s
decision and upheld the Commissioner’s judgment. This
appeal followed.


                           III
  In reviewing decisions of the ALJ, this court examines
the entire record. We do not disturb the ALJ’s determina-
tion if it is supported by “substantial evidence.” See
Clifford v. Apfel, 227 F.3d 863, 869 (7th Cir. 2000). Nor
do we “reweigh the evidence, resolve conflicts, decide
questions of credibility, or substitute our own judgment
for that of the Commissioner.” Id. In coming to his deci-
sion, however, the ALJ must confront evidence that
does not support his conclusion and explain why it
was rejected. See Herron v. Shalala, 19 F.3d 329, 333 (7th
Cir. 1994). Furthermore, to the extent the ALJ relies on
testimony from a vocational expert, the question posed
to the expert must incorporate all relevant limitations
from which the claimant suffers. See id. at 337. Otherwise,
the vocational testimony will not reveal whether there
are jobs in the national economy that a person like the
claimant could perform, and if so, how many.
  In this case, the ALJ completed a Psychiatric Review
Technique Form (PRTF), which at the time was re-
quired by Social Security regulations. See 20 C.F.R.
§ 404.1520(a). That form, which was appended to the
ALJ’s decision and is thus part of the record, indicates
that Kasarsky had symptoms of “affective disorders” and
of “mental retardation and autism.” With respect to the
affective disorders, the form shows that Kasarsky suf-
fered from “other dysthymia not severe”; in the mental
retardation category, the ALJ indicated that Kasarsky
No. 01-1866                                                7

had a learning disability. Finally, in a section calling
for the rating of impairment severity, the ALJ found
that Kasarsky had no restrictions on his daily living
activities and no difficulty maintaining his level of so-
cial functioning. Importantly, however, in a third cate-
gory entitled “Deficiencies of Concentration, Persistence
or Pace Resulting in Failure to Complete Tasks in a
Timely Manner (in work settings or elsewhere),” the ALJ
checked the box marked “frequent.”
  Kasarsky criticizes the ALJ’s decision for a comment
in which he said that “[the PRTF] form is not part of
this decision and should not be construed as such.” The
point, however, is not whether the PRTF form was lit-
erally “part of the decision.” It is instead whether the
limitations noted in the form, which the ALJ went on
to acknowledge immediately after the quoted statement,
were incorporated in the hypothetical he posed to the
vocational expert. It appears that the question posed to
Verkins reflected only the ALJ’s finding about Kasarsky’s
residual functional capacity, which read as follows:
    I find that the claimant has the residual functional
    capacity to perform the physical exertional and non-
    exertional requirements of light work, not requiring
    more than occasional bending, squatting, and kneel-
    ing, any scaffold or ladder climbing, or any frequent
    overhead reaching. Because of borderline intelligence,
    the claimant is serious[ly] limited, but not precluded
    from understanding, remembering, and carrying out
    detailed instructions.
We see nothing in this description, however, that takes
into account the ALJ’s own earlier observation (both in
his opinion and in the PRTF) that Kasarsky suffered
from frequent deficiencies of concentration, persistence,
or pace. It is possible, of course, that there is an explana-
tion for this omission. Perhaps the ALJ thought that
8                                              No. 01-1866

even with frequent deficiencies of this type, Kasarsky
could still carry out detailed instructions in a way that
would satisfy a potential employer. But we have no
way of knowing that, and it is equally possible that
Verkins might have found that there were no jobs for
someone with (a) limited exertional abilities, (b) border-
line intelligence, and (c) frequent deficiencies of concen-
tration, persistence or pace. Employers are entitled to
demand that their employees stick with the job, once
they have been trained to do it; the length of time
it takes someone with borderline intelligence to learn a
job is not the same as the ability of that person to perform
consistently once trained. The ALJ’s failure to incor-
porate the latter kind of limitation, fully supported by
this record, in the hypotheticals he posed to the voca-
tional expert requires us to remand this case for further
proceedings.
  We add a few words about Kasarsky’s other argu-
ments for the sake of completeness. Kasarsky claims
that the ALJ did not consider the impact of his low in-
telligence level and non-severe dysthymia, but we dis-
agree. Two of the three hypotheticals specifically in-
cluded limitations based on Kasarsky’s own intelligence
level, and the ALJ’s order contains an adequate discus-
sion of his claims of depression. Next, Kasarsky argues
that the implication of the vocational expert’s testimony
that Kasarsky could not perform his former work because
of his back pain was that Kasarsky was also unable to
perform any other sedentary work. We disagree. In fact,
Verkins expressly distinguished between the former job
at the packaging plant and “other” sedentary jobs that
Kasarsky could still perform. Finally, we will not second-
guess the ALJ’s decision that Kasarsky’s depression and
dysthymia were not significant impairments. There
was evidence in the record that tended to indicate that
Kasarsky had been able to work despite these problems.
No. 01-1866                                             9

Although Dr. Neunaber had diagnosed Kasarsky with a
major depressive disorder in 1995, Kasarsky was no long-
er receiving treatment for depression by the time of the
hearing, nor had any other doctor commented on any
lingering effects he might have been experiencing. At
the hearing, Kasarsky testified that he was no longer
taking anti-depression medication. In short, the ALJ’s de-
cision on this point was supported by substantial evidence
and we see nothing that would justify setting it aside.


                            IV
  The judgment of the district court is REVERSED, and this
case is REMANDED to that court so that it in turn can
remand the matter to the Commissioner for further pro-
ceedings consistent with this opinion.

A true Copy:
      Teste:

                       ________________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                   USCA-02-C-0072—7-9-03